

113 S2407 IS: 21st Century Global Health Technology Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2407IN THE SENATE OF THE UNITED STATESMay 22, 2014Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Assistance Act of 1961 by authorizing the United States Agency for
			 International Development to continue supporting the development of
			 technologies for global health under the Health Technologies Program, and
			 for other purposes. 1.Short titleThis Act may be cited as the
		  21st Century Global Health Technology Act.2.FindingsCongress makes the following findings:(1)Research and development is a critical component of United States leadership in global health.(2)Research and innovation can help to break the cycle of aid dependency by providing sustainable
			 solutions to long-term problems.(3)Research and development for global health is crucial for meeting new and emerging challenges,
			 creating efficiencies, strengthening health systems, shifting tasks,
			 strengthening workforces, and increasing access to health services for the
			 most vulnerable people.(4)Advances in health and medical technologies have been the major drivers behind massive improvements
			 in health worldwide during the past century, resulting in an average
			 increase in life expectancy of 21 years in low- and middle-income
			 countries between 1960 and 2002.(5)New health technologies have a high return on investment. For example, a new meningitis A vaccine
			 developed in collaboration with the United States Agency for International
			 Development (referred to in this section as USAID), the Centers for Disease Control and Prevention, the National Institutes of Health, and the Food
			 and Drug Administration, will save an estimated $570,000,000 in costs that
			 would otherwise be incurred for emergency vaccination campaigns during the
			 next decade, freeing much needed resources for use elsewhere in
			 overstretched health systems.(6)USAID, the Centers for Disease Control and Prevention, the National Institutes of Health, the Food
			 and Drug Administration, and the Department of Defense provide significant
			 contributions each year to global health research and development. The
			 United States Government is supporting the development of 200 of the 365
			 products in the global pipeline of products for neglected and
			 poverty-related diseases.(7)This commitment from the United States Government has led to a remarkable increase in global health
			 products. Forty-five new health tools were registered between 2000 and
			 2010, and the United States Government was involved in 24 of these new
			 global health products in the last decade, including—(A)6 drugs for malaria;(B)2 vaccines for pneumonia;(C)6 diagnostics for tuberculosis; and(D)2 drugs for leishmaniasis.(8)Although investments from the United States Government have enabled tremendous progress in the
			 introduction of new technologies for global health, gaps still exist in
			 bringing certain technologies through the development process and rapidly
			 scaling them up in the field.(9)Better coordination is needed between Federal agencies—(A)to align research strategies;(B)to identify and address gaps in product development activity; and(C)to move products efficiently along the research-to-introduction continuum.(10)Infectious diseases disproportionately impact populations in low-income nations across Latin
			 America, sub-Saharan Africa, and Asia. Poor and vulnerable communities in
			 the United States are also at risk for contracting diseases usually
			 considered to be diseases of the developing world. For example, cases of
			 Chagas disease, which is found throughout Latin America, and dengue fever,
			 endemic to Mexico and Central America, have been detected in communities
			 with high poverty rates in States along the United States border with
			 Mexico.(11)In collaboration with the World Health Organization and its member states, the United States is a
			 leading participant in discussions to improve coordination and financing
			 of global health research and development. This process will establish
			 mechanisms to map research needs, identify resource gaps, and set
			 priorities to ensure that the most crucial global health products are
			 developed and delivered for maximum global health impact.(12)Because of its presence in the field, USAID is uniquely placed—(A)to assess local health conditions;(B)to partner with public and private stakeholders to ensure the development and timely introduction
			 and scale-up of tools that are culturally acceptable;(C)to address serious and all-too-common health problems; and(D)to contribute to the strengthening of health systems.(13)In a recent report to Congress, USAID asserts that—(A)health research is integral to its ability to achieve its health and development objectives worldwide; and(B)innovation through research allows the agency to develop and introduce affordable health products and practices and contribute to policies
			 appropriate for addressing health-related concerns in the developing world.(14)(A)In Report to Congress: Health-Related Research and Development Activities at USAID (HRRD), May 2011, USAID analyzed its activities from 2006 through 2010 and set forth a 5-year health research
			 strategy for the next 5 years.(B)The new strategy is—(i)an important source of information on USAID's programs for global health product development; and(ii)an effective tool for measuring expected results from 2011 through 2015.(C)The strategy does not articulate USAID's investments and programming for research and development
			 in several critical areas, including—(i)new tools to diagnose, prevent, and treat neglected tropical diseases;(ii)research addressing the leading causes of death and illness of women, newborns, and children; and(iii)new tuberculosis vaccines.(15)USAID has established a variety of instruments to promote innovation and global health, such as—(A)Grand Challenges for Development;(B)the Innovation Fund for the Americas;(C)Higher Education Solutions Network (HESN);(D)university Development Labs; and(E)Research and Innovation Fellowships.(16)Research and development at USAID—(A)facilitates public-private collaboration in the development of global health technologies;(B)leverages public and private sector support for early stage research and development of health
			 technologies to encourage private sector investment in late-stage
			 technology development and product introduction in developing countries;(C)benefits the United States economy by investing in the growing United States global health
			 technology sector, which—(i)provides skilled jobs for American workers (64 cents of every United States dollar invested in
			 global health research benefits United States-based researchers);(ii)creates opportunities for United States businesses in the development and production of new
			 technologies; and(iii)enhances United States competitiveness in the increasingly technological and knowledge-based global
			 economy; and(D)enhances United States national security by—(i)reducing the risk of pandemic disease; and(ii)contributing to economic development and stability in developing countries.(17)The United States should invest in affordable, appropriate health technologies, including—(A)medical devices for maternal, newborn, and child care;(B)new vaccines;(C)new vaccine technologies and delivery tools;(D)safe injection devices;(E)diagnostic tests for infectious diseases;(F)new tools for water, sanitation, and nutrition;(G)multipurpose prevention technologies;(H)information systems and mobile health and information systems; and(I)innovative disease prevention strategies.(18)United States investments in the health technologies set forth in paragraph (17) would—(A)reduce the risk of disease transmission;(B)accelerate access to life-saving global health interventions for the world's poor;(C)reduce the burden on local health systems; and(D)result in significant cost savings for development assistance funds.(19)In circumstances where markets fail, public-private partnerships are an effective way to develop,
			 introduce and scale up new health technologies.(20)(A)Product development partnerships (referred to in this paragraph as PDPs) are a model of public-private partnership that is successfully accelerating research to benefit
			 the developing world.(B)PDPs are non-profit, nongovernmental entities that work to accelerate the development of new tools
			 to fight diseases in resource-poor settings.(C)PDPs typically manage resources and partnerships from across public, private, and philanthropic
			 sectors to drive the development of a full pipeline of potential new
			 products that could save and improve lives in the developing world.(D)USAID has played a significant role in advancing the PDP model through its financial support.(E)Between 2004 and 2013, the achievements of PDPs have become increasingly successful at advancing
			 new products through the development pipeline towards registration,
			 product introduction, and use.(21)USAID supports research and introduction activities along a research-to-use continuum including—(A)evidence reviews and health assessments in developing countries; and(B)the development, testing, adaptation, and introduction of appropriate products and interventions
			 within the context of strengthening health systems.(22)(A)A Center for Accelerating Innovation and Impact (referred to in this paragraph as the Center) has been established at USAID to address technical, supply, and policy barriers in the
			 development, introduction, and scale-up of new products and technologies
			 for global health.(B)For diseases and conditions in which market forces have proven insufficient to generate and rapidly
			 deliver new technologies, the Center promotes and reinforces solutions to
			 overcome obstacles such as regulatory inefficiencies in developing
			 countries, limited user demand, gaps in market data and supply chain
			 hurdles.(C)The Center also catalyzes partnerships with the public and private sectors to develop and rapidly
			 deploy new products.(23)Since 1982, USAID has carried out a program to support the development of health technologies
			 through which USAID—(A)has maximized the limited resources available for global health;(B)has ensured that products and medicines developed for use in low-resource settings have reached the
			 people that need such products and medicines;(C)has invented, designed, developed, or co-developed 85 health technologies; and(D)has collaborated with more than 100 private-sector organizations, which have matched the funds
			 received from USAID by a 2:1 ratio.(24)The research and development activities of USAID are complementary to the work of other Federal
			 agencies.3.PurposesThe purposes of this Act are—(1)to acknowledge the role of the United States Agency for International Development (referred to in
			 this section as USAID) in product development, introduction, and scale-up of new global health tools; and(2)to establish the Technologies for Health Program within USAID to support the development of
			 technologies
			 for global health that will—(A)improve global health;(B)reduce maternal, newborn, and child mortality rates;(C)improve health and nutrition;(D)reverse the incidence of HIV/AIDS, malaria, tuberculosis, and other infectious diseases;(E)reduce the burden of chronic diseases;(F)overcome technical, supply, and policy hurdles to product introduction and scale-up; and(G)support research and development that is consistent with a global development strategy and other
			 related strategies developed by USAID.4.Establishment of Health Technologies Program(a)In generalSection 107 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151e) is amended by adding at the end
			 the following:(c)Technologies for Health(1)EstablishmentThere is established, within the Health and Infectious Diseases and Nutrition Section of the Global
			 Health Bureau of the United States Agency for International Development
			 (referred to in this
			 subsection as USAID), the Technologies for Health Program (referred to in this subsection as the Program).(2)FunctionsThe Program shall develop, advance, and introduce affordable, available, and appropriate and
			 primarily late-stage technologies specifically designed—(A)to improve the health and nutrition of populations in developing countries;(B)to reduce maternal, newborn, and child mortality in such countries; and(C)to improve the diagnosis, prevention, and reduction of disease, especially HIV/AIDS, malaria,
			 tuberculosis, and other infectious diseases, in such countries.(3)AgreementThe Program shall be carried out under a cooperative agreement between USAID and 1 or more
			 institutions with a successful record of—(A)advancing the technologies described in paragraph (2); and(B)integrating practical field experience into the research and development process in order to
			 introduce the most appropriate technologies.(d)Action plansThe Administrator of USAID shall—(1)establish and implement action plans to incorporate global health research and product development
			 within each of the global health and development programs, with support
			 from coordinating agencies;(2)establish metrics to measure progress in implementing the action plans; and(3)consider all options in implementing the action plans, including the use of public-private
			 partnerships.(e)Priority global health interventionsThe Center for Accelerating Innovation and Impact of USAID shall continue its work to speed the
			 development, introduction, and scale-up of priority global health
			 interventions..(b)Savings provisionSection 107(c) of the Foreign Assistance Act of 1961, as added by subsection (a)—(1)authorizes the United States Agency for International Development (referred to in this subsection
			 and section 5 as USAID) to continue the health
			 technologies research and development activities carried out by USAID
			 before the date of the enactment of this Act; and(2)does not establish a new program for such purposes.5.Annual report on research and development activities at USAID(a)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the
			 following 4 years, the Administrator of the United States Agency for
			 International Development, after consultation with  the Centers for
			 Disease Control and Prevention, the Department of Defense, the Food and
			 Drug Administration, and the National
			 Institutes of Health, shall submit a separate report to Congress on
			 the research and
			 development activities carried out by
			 USAID.(b)Matters To be includedEach report submitted under subsection (a) shall include—(1)updates on the implementation of USAID's strategy for using research funds to stimulate the
			 development and introduction of products in each of its global health and
			 development programs;(2)a description of USAID's collaborations and coordination with other Federal departments and
			 agencies in support of translational and applied global health research
			 and development;(3)a description of USAID’s collaborations and coordination with partner governments, bilateral and
			 multilateral donors, and other relevant governmental entities in support
			 of translational and applied global health research and development;(4)a description of USAID investments in science, technology, and innovation;(5)an explanation of how technologies and research products developed by USAID complement work being
			 done by other Federal departments and agencies; and(6)a list of technologies and research products that have been introduced into field trials or use.(c)ConsultationThe Administrator of USAID shall annually consult with the heads of other Federal departments and
			 agencies to improve alignment of USAID's health-related research strategy
			 with other similar agency strategies, with the intent of working towards a
			 whole-of-government strategy for global health research and development.